Name: COMMISSION REGULATION (EC) No 590/97 of 2 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 3 . 4 . 97 I EN Official Journal of the European Communities No L 88 / 15 COMMISSION REGULATION (EC) No 590/97 of 2 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 3 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5. (3) OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 88/ 16 I EN 3 . 4. 97Official Journal of the European Communities ANNEX to the Commission Regulation of 2 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard import value 0702 00 20 052 95,4 204 74,7 212 105,8 624 144,0 999 105,0 0709 90 75 052 69,9 204 78,6 999 74,3 0805 10 11 , 0805 10 15 , 0805 10 19 052 54,1 204 45,5 212 60,3 220 30,2 448 25,6 456 26,6 600 54,2 624 49,6 625 41,4 999 43,1 0805 30 20 052 65,4 999 65,4 0808 10 61 , 0808 10 63, 0808 10 69 060 63,2 388 96,9 400 95,5 404 98,6 508 77,3 512 73,0 524 76,8 528 72,3 999 81,7 0808 20 37 052 119,8 388 69,8 400 82,5 512 65,8 528 74,4 999 82,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.